 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS KENT,                                       No. 2:19-cv-01277-MCE-AC (PS)
12                       Plaintiff,
13            v.                                         ORDER & NOTICE OF HEARING
14    CENTURY MANOR TRUST LTD, et al.,
15                       Defendants.
16

17          Plaintiff and certain defendants are proceeding in this action pro se. This matter was

18   accordingly referred to the undersigned for pre-trial proceedings pursuant to Local Civil

19   Rule 302(c)(21). On July 10, 2019, plaintiff filed a fee-paid complaint against 36 defendants,

20   mostly financial institutions and their trustees or officers, asserting six civil claims under various

21   federal criminal statutes. ECF No. 1. At least eight of the defendants have been served. ECF

22   Nos. 10-14. The Bank of New York Mellon (“BNYM”) has filed a motion to dismiss, currently

23   set for hearing before the undersigned on October 9, 2019. ECF Nos. 6, 9.

24          On August 15, 2019, defendant Guy Carlson filed a pro se motion to dismiss, purportedly

25   on behalf of himself and on behalf of his corporation, Global Vision Venture Capital LLC, which

26   is also named as a defendant in this action. ECF No. 15. Carlson’s motion does not comply with

27   Local Rule 230, as it was not accompanied by a notice of motion setting a hearing date on the

28   court’s motion calendar. See E.D. Cal. R. 230(b). However, based on the substance of the
                                                         1
 1   motion, the court finds it appropriate to sua sponte notice the motion for hearing on October 9,
 2   2019, along with BNYM’s motion to dismiss.
 3           The court construes Carlson’s motion to dismiss as brought only on Carlson’s own behalf,
 4   not on behalf of the corporation of which he is president. Defendant Global Vision is a
 5   corporation and must appear in court through an attorney. D-Beam Ltd. P’ship v. Roller Derby
 6   Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a longstanding rule that corporations and
 7   other unincorporated associations must appear in court through an attorney.”) (internal quotation
 8   marks and alterations omitted). As a non-lawyer, Carlson cannot bring his motion to dismiss—or
 9   otherwise appear in this action—on behalf of Global Vision. The corporation must retain counsel
10   in order to defend itself.
11           Accordingly, IT IS HEREBY ORDERED THAT:
12       1. Defendant Guy Carlson’s motion to dismiss (ECF No. 15) is set for hearing at 10:00 a.m.
13           on October 9, 2019, before the Honorable Allison Claire in Courtroom 26, 8th Floor of the
14           above-captioned Court located at 501 I Street, Sacramento, CA 95814. The motion will
15           be heard in conjunction with defendant The Bank of New York Mellon’s motion to
16           dismiss (ECF Nos. 6, 9); and
17       2. The Clerk of Court is directed to modify the docket notes accompanying the motion to
18           dismiss (ECF No. 15) to reflect that it was brought only by defendant Carlson.
19   DATED: August 22, 2019
20

21

22

23

24

25

26

27

28
                                                       2
